DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krasovitsky (US 2020/0119411).
The applied reference has a common assignee and/or inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of 

As for claim(s) 1-3, 8-14, 16, 17, and 20, Krasovitsky discloses the invention as claimed, including:

1. A method of operating a lithium ion device, the method comprising: 
setting an operative capacity below a rated capacity value of the lithium ion device, and operating the lithium ion device at the set operative capacity by decreasing a lower voltage cutoff value during discharging and/or by increasing an upper voltage cutoff level during charging to support operation at the set operative capacity [abstract; paragraph 0066, 0085].  
2. The method of claim 1, further comprising setting the operative capacity according to a target device state of health (SoH) of the lithium ion device [paragraph 0006].  
3. The method of claim 2, further comprising selecting the set operative capacity with respect to a specified required operative cycling lifetime of the lithium-ion device [paragraph 0063].  

9. The method of claim 1, further comprising monitoring the SoH of the lithium-ion device according to the decreasing lower voltage cutoff value and/or the increasing upper voltage cutoff [0069, 0072, and 0082].  
10. The method of claim 9, further comprising providing a prediction of a cycling lifetime of the lithium-ion device's operative EoL according to the monitored SoH [0072].  
11. The method of claim 1, wherein the operative capacity is set to be constant within a range of 10% at most [paragraph 0068, where any range may be set which includes 10%].  
12. The method of claim 1, wherein the setting of the operative capacity below the rated capacity value of the lithium ion device is carried out periodically [paragraph 0088-0089].  
13. The method of claim 12, further comprising carrying out the periodic setting of the operative capacity with respect to an anticipated use of the lithium ion device [paragraph 0038 - depending on use, 0088-0089 – anticipated use such as predefined cycles and/or threshold for triggering change].  
14. The method of claim 1, wherein the operative capacity is set to be a moderately decreasing capacity value that is higher than a capacity degradation rate of the lithium- ion device [paragraph 0025].  
16. The method of claim 1, wherein the lithium ion device has at least one lithium ion cell comprising anodes with metalloid-based anode active material [paragraph 0036].  

20. The controller of claim 17, further configured to monitor a state of health (SoH) of the lithium ion device [paragraph 0068].  

Claims 4-7, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, comprising the subject matter of claims 4-7, 15, 18, and 19 including any intervening claims.

4. The method of claim 2, further comprising setting the target device SoH as a number of cycles for an operative end-of-life (EoL) of the lithium ion device, wherein the operative EoL is an EoL of a device component that is first to degrade below a specified threshold - to equalize a degradation of the lithium-ion device with a degradation of the device component.  

6. The method of claim 5, wherein the electrode is an anode, and the operating of the lithium ion device at the set operative capacity is carried out by decreasing the lower voltage cutoff value during discharging, to utilize the residual lithium in the anode.  
7. The method of claim 5, wherein the electrode is a cathode, and the operating of the lithium ion device at the set operative capacity is carried out by increasing the upper voltage cutoff value during charging, to utilize the residual lithium in the cathode.  
15. The method of claim 1, further comprising allowing deviations from the set operative capacity value to provide additional energy from the lithium-ion device at predefined emergency cases.  
18. The controller of claim 17, further configured to carry out the decreasing of the lower voltage cutoff value during discharging to utilize lithium residuals in anodes of the lithium ion device and/or to carry out the increasing of the upper voltage cutoff value during charging to utilize lithium residuals in cathodes of the lithium ion device according to characteristics of the lithium ion device that correspond to the respective lithium residuals.  
19. The controller of claim 17, further configured to set the operative capacity with respect to an anticipated use of the lithium ion device and to allocate specified capacity that is designated to provide additional energy from the lithium-ion device at predefined emergency cases.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.